In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered April 28, 2003, which denied their motion for summary judgment on the issue of liability on the cause of action to recover damages pursuant to Labor Law § 240 (1).
Ordered that the order is affirmed, with costs.
The plaintiffs made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). In opposition, the defendants raised a triable issue of fact, inter alia, as to how the accident occurred (see Park v Ferragamo, 282 AD2d 588 [2001]; Castronovo v Doe, 274 AD2d 442, 443 [2000]). Thus, the Supreme Court properly denied the plaintiffs’ motion for summary judgment on the issue of liability on the cause of action to recover damages pursu*539ant to Labor Law § 240 (1). Santucci, J.P., Schmidt, Rivera and Lifson, JJ., concur.